DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
The drawings and claim 1 need to be fixed as detailed below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second ILD (212A, and 312A) in figures 2 and 3 must be shown or the feature(s) canceled from the claim(s). The examiner notes figure 2 and 3 are cross sections and can only show the wire sections  212C, 212D, 312C and 312D. The current figures attempt to show both wire sections  212C, 212D, 312C and 312D and second ILD 212A, and 312A in cross section view, which is not possible. Sections 212A, and 312A and sections 212C, 212D, 312C and 312D  are mutually exclusive (i.e. the second ILD 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both sacrificial layer in figure 1C and a conductive layer in figure 1N.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Claim Objections
Claims 1-7 are objected to because of the following informalities:  “a second metal opening aligned with the second ILD opening and the ESL opening” should be amended to the second ESL in order to clarify the claim. Specifically claim 1 should be amended to disclose “a second metal opening aligned with the second ILD opening and the second ESL opening”(underline added).  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter the prior art of record fails to teach or suggest: a first inter-layer dielectric (ILD) on a hardmask layer, wherein the ILD includes a first 5ILD opening and a second ILD opening; an etch stop layer (ESL) on the ILD layer, wherein the ESL includes a first ESL opening aligned with the first ILD opening to form a first via opening, and wherein the ESL layer includes a second ESL opening aligned with the second ILD opening; a first via in the first via opening;  10a second ILD layer on the first ESL; a metal line in the second ILD layer, wherein the metal line is in contact with the first via, and wherein the metal line includes a first metal opening, and wherein the metal line includes a second metal opening aligned with the second ILD opening and the second ESL opening to form a second via opening;  15a metal line end in the first metal opening; and a second via in the metal line, wherein the second via is in the second via opening (claims 1-7), forming a first cross-grating structure comprising a first sacrificial cross-grating on a first film stack, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. (US 10,886,169) disclose a similar device in figure 12. However the Cheng reference fails to antedate the current application. 
Hourani et al. (US 2017/0330794) disclose a via blocking layer but fails to disclose a first inter-layer dielectric (ILD) on a hardmask layer, wherein the ILD includes a first 5ILD opening and a second ILD opening; an etch stop layer (ESL) on the ILD layer, wherein the ESL includes a first ESL opening aligned with the first ILD opening to form a first via opening, and wherein the ESL layer includes a second ESL opening aligned with the second ILD opening; a first via in the first via opening;  10a second ILD layer on the first ESL; a metal line in the second ILD layer, wherein the metal line is in contact with the first via, and wherein the metal line includes a first metal opening, and wherein the metal line includes a second metal opening aligned with the second ILD opening and the second ESL opening to form a second via opening;  15a metal line end in the first metal opening; and a second via in the metal line, wherein the second via is in the second via opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817